UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-7096



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


TRAVIS MCKINNLEY FRIEND,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Robert E. Payne, District Judge.
(CR-99-201, CA-01-836)


Submitted:   December 11, 2003         Decided:     December 19, 2003


Before NIEMEYER and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Travis McKinnley Friend, Appellant Pro Se.      Brian Ronald Hood,
Assistant United States Attorney, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

       Travis McKinnley Friend appeals from the denial of his 18

U.S.C. § 2255 (2000) motion to vacate his sentence in which he

alleged ineffective assistance of counsel.                    Friend pled guilty

pursuant to a written plea agreement to conspiracy to interfere

with     interstate    commerce,    18    U.S.C.       §    1951(a)       (2000),    and

carjacking, 18 U.S.C. § 2119 (2000).                   Thereafter, Friend pled

guilty pursuant to a written plea agreement to a separate incident

of carjacking.        Both carjackings resulted in the deaths of the

victims, and Friend received two life sentences.

       An appeal may not be taken to this court from the final order

in a § 2255 proceeding unless a circuit justice or judge issues a

certificate of appealability.            28 U.S.C. § 2253(c)(1) (2000).                A

certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”                            28 U.S.C.

§   2253(c)(2)   (2000).     A     prisoner     satisfies          this   standard    by

demonstrating     that    reasonable         jurists       would     find    that    his

constitutional    claims    are    debatable      and       that    any     dispositive

procedural rulings by the district court are also debatable or

wrong.    See Miller-El v. Cockrell, 537 U.S. 322, 336 (2003); Slack

v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676,

683 (4th Cir. 2001).

       We have thoroughly reviewed the record and conclude that

Friend has not made the requisite showing.                   We therefore deny a


                                         2
certificate of appealability and dismiss the appeal.   We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid in the decisional process.




                                                         DISMISSED




                                3